THE COURT.
November 24, 1942, the transcripts on appeal were filed in this court. Thereafter the cause was set for hearing on January 25, 1943, when, at the request of counsel for appellant, the hearing was continued to March 24, 1943. On the latter date there was no appearance on behalf of appellant, either by brief or otherwise;
Therefore, pursuant to the provisions of section 1253 of the Penal Code, the judgment and the order of the trial court denying the motion for a new trial are, and each of them is, affirmed.